Citation Nr: 1141401	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with anxiety, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2005 rating decision of the VA Regional Office (RO) in Houston, Texas that denied an evaluation in excess of 10 percent for anxiety disorder.  

By rating action dated in June 2008, anxiety disorder was increased to 30 percent disabling, effective from June 3, 2005.  A May 2011 rating determination granted service connection for PTSD and recharacterized the service-connected psychiatric disability as PTSD with anxiety disorder.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum benefit available has been awarded, his claim remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

PTSD is manifested by symptoms that include some anxiety and depression , intrusive thoughts, nightmares, sleep difficulties, and crying spells that result in no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (20110).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the symptoms associated with service-connected PTSD with anxiety are more severely disabling than reflected by the currently assigned 30 percent disability evaluation and warrant a higher rating. 

Preliminary Considerations - VA's Duty to Assist the Veteran 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by a letter dated in July 2005 supplemented by correspondence dated in January 2007 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive VA outpatient records have been associated with the claims folder.  The Veteran was afforded VA psychiatric examinations in September 2005, May 2008 and April 2011 that are determined to be adequate for rating purposes.  The evidence in record, including the appellant's statements, has been carefully considered.  Neither he nor his representative has indicated that there is outstanding evidence that has not been received or considered. 

The Board is not aware of the existence of any additional relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim is ready to be considered on the merits. 

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011). 

The Veteran's service-connected PTSD with anxiety disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011) and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

In assessing the degree of psychiatric disability, the GAF score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. See Carpenter v. Brown, 8 Vet.App. 240, 242-244 (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2011).

The Veteran appeals for an increased rating.  Service connection for an acquired psychiatric disorder has been in effect since 1949.  Since that time, the disorder has been reclassified - most recently to include PTSD from June 3, 2005.  However, this is not an appeal from an initial grant of service connection for a psychiatric disorder.  As such, analysis of this issue does not require consideration of the rating to be assigned effective from the date of the award of service connection of PTSD. See Hart v. Mansfield, 21 Vet.App. 505 (2007); Fenderson v. West, 12 Vet.App. 119 (1999). 

Factual Background

The Veteran was afforded a VA examination in September 2005.  He reported no prior psychiatric hospitalizations.  It was noted that he was receiving VA outpatient psychiatric treatment.  He related that if he saw movies that dealt war he could not sleep and cried.  The appellant believed that he did not have flashbacks, was not sure he had nightmares, and indicated that if he did, it was not a major feature.  The examiner noted that the Veteran was somewhat teary-eyed during the interview.  

On background review, the Veteran stated that he had delivered papers, worked as a window washer, in clothing stores and as a stockperson.  He denied delinquency, legal infractions, or substance use or abuse.  It was reported he had been married for 57 years, that family role functioning was positive and good, social and interpersonal relationships were good and that he had favorable recreational and leisure pursuits.  The appellant related that he liked engaging in volunteer work, including communion at the hospital, helping out at juvenile hall, a nursing home and at the state's crippled children's hospital.  He related that he needed to engage in volunteer work to assuage some degree of guilt because of things he did during WWII.  There was no history of assault or suicide attempts. 

On mental status examination, thought processes were logical and goal directed with occasional intrusive thoughts and memories of war experiences.  The Veteran denied delusions and hallucinations.  Eye contact was good.  Personal hygiene was good.  Orientation was intact and there was no significant short or long-term memory problem.  It was reported that the primary thing he obsessed over was prostate cancer and whether it would return.  There was no evidence of ritualistive behavior.  Rate and flow of speech were normal.  He denied panic attacks.  There was no significant depression although he reported becoming a little down or sad at times, particularly when thinking about the possibility that he could have a return of prostate cancer.  Impulse control was adequate.  The appellant stated that he slept about four or five hours a night and that this was a typical pattern.  No mood disorder was noted.  Following examination, an Axis I diagnosis of anxiety disorder, not otherwise specified, was rendered.  On Axis V, a GAF score of 65 was provided.  The examiner commented that the Veteran's GAF suggested a very high level of functioning, moderate to high level, and that in most cases, symptoms were moderate to mild.  It was reported that the GAF indicated he had done well - continuing a long-term marriage, long-term stable employment, a good relationship with family members, and other positive things.  It was noted that while he was bothered by war memories, his overall level of functioning at 65 presented a good picture.  The examiner opined that the anxiety disorder did not interfere with everyday quality of life.

The Veteran was afforded a VA examination in May 2008.  It was noted that the claims folder was reviewed.  The examiner stated that there had been no hospitalizations since the last rating decision in December 2005,.  It was reported that the Veteran voiced the following symptoms he felt were indicative of PTSD: 'thinks about things from overseas,' feeling scared and crying when thinking about those things, nervousness, and problems with sleep.  It was noted that he listed no other symptoms.  The appellant related that in regard to his symptoms of nervousness, he would frequently start crying, get an upset stomach, have an increased heart rate, muscle tension, palpitations and sweaty hands.  He related that he became scared for no reason and that this happened approximately twice a week, lasted for an hour at most and went away by itself, especially if he was able to distract himself.  He said that he felt nervous and scared when he thought about things or when he was reminded of things that happened while he was a firefighter during WWII.

With regard to sleep, the appellant related that he slept five to six hours a day and that this was a lifelong habit for him.  He said that he was not rested when he awakened because had to use the bathroom frequently during the night.  He stated that he took an hour nap during the day and felt more rested than from his nighttime sleep.

Following evaluation, the examiner stated that the Veteran appeared to be well adjusted from a psychosocial perspective, had progressed through his normal developmental milestones, performed well in his employment, assumed all the routine responsibilities of his own self-care, and functioned well in his family role as a son and brother.  It was reported that quality of peer relationships and social adjustment were good, and that he described good social and interpersonal relationships.  He had many friends and got along well with people and his recreational and leisure pursuits were pleasurable to him.  It was noted that he had a good, loving and mutually respectful relationship with his wife and got along well with his children, grandchildren and great-grandchildren.  It was reported that he was a Eucharistic minister for his church, enjoyed talking to people who were having problems to try and help them, and enjoyed volunteer work in the hospital and his church community.  There was no substance use or abuse.   

On mental status examination, the Veteran was pleasant, cooperative, well groomed and interacted well with the examiner.  Mood was euthymic.  Affect had full range and was appropriate.  There was no impairment of thought processes or ability to communicate.  Thought processes were liner, logical and goal directed.  There were no delusions, hallucinations or paranoid ideations.  Eye contact was excellent.  There was no inappropriate behavior, homicidal or suicidal ideations, plans or intent.  The appellant was well oriented to person, place and time.  There was no evidence of memory loss or impairment, although he did state that he had occasional short-term memory loss.  No obsessive or ritualistic behaviors were noted.  Rate and flow of speech were normal and unpressured.  There were no irrelevant, illogical or obscure speech patterns.  The Veteran denied panic attacks.  He affirmed symptoms of anxiety but denied a depressed mood.  There was no impaired impulse control.  Sleep was impaired because of having to get up to urinate.  The examiner stated that there were no other disorders or symptoms that interfered with his activities.  A diagnosis of anxiety disorder, not otherwise specified, was rendered.  He was determined to have a GAF score of 70 that indicated some mild symptoms or some difficulties in social functioning but generally functioning well with meaningful interpersonal relationships.  It was opined that he was capable of managing his funds. 

VA social work service outpatient records dating from June 2005 show that Veteran began to seek treatment for symptoms that included upsetting memories surfacing from WWII experiences and tearfulness when talking about them.  On that occasion, he did not report problems with feeling on guard or watchful or hypersensitive startle response.  The appellant related that he had a good energy level, interest/motivation, and concentration.  Memory appeared to be intact.  He denied suicidal and homicidal ideation.  He said that he had a good relationship with his wife and was close to his children, all of whom lived in the area.  Subsequent VA outpatient records indicate intermittent treatment for symptoms primarily consisting of becoming emotional when talking about wartime experiences, tearfulness, some flashbacks, and crying spells, etc.  In October 2007, his wife reported that he felt depressed and that he still became emotional while talking about his experiences as a firefighter in WWII.  On mental status examination, it was noted that he was somewhat emotional but later "perked up."  An impression of PTSD - MDD (major depressive disorder) with a GAF score of 60 was provided.  In April 2011, it was recorded that he had significant PTSD symptoms. 

The Veteran underwent a VA examination in April 2011.  The claims folder was reviewed.  It was noted that the appellant reported chronic PTSD-related symptoms since his return from WWII.  He denied any non-PTSD psychiatric symptoms apart from memory problems.  It was noted that he had had a lengthy and stable work history and marital relationship, as well as leisure interests and friends, although he was becoming more socially withdrawn over time.  It was reported that his mental status was generally within normal limits although he became tearful and perseverated when talking about traumatic events. 

The Veteran was noted to have a depressed mood, anxiety, chronic sleep impairment, mild impairment of short and long-term memory loss, disturbances of motivation and mood and difficulty in establishing and maintaining effective work relationships.  He denied other psychiatric evaluation criteria.  The most accurate functioning was noted to be occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine, behavior, self-care and conversation.  A diagnosis of PTSD was rendered with a GAF score of 65.  He was determined to be capable of managing his funds.  The examiner found that PTSD did not impact his ability to work.  

Legal Analysis

Review of the evidence reveals that service-connected PTSD with anxiety disorder has primarily been manifested by symptoms that include some anxiety and depression, sleep disturbance, crying spells and becoming emotional when talking about wartime experience.  There have been report of some intrusive thoughts and nightmares of past trauma, as well as short-term memory impairment.  The record reflects that he has sought treatment for his symptoms.

The Board observes, however, that while the appellant reports some remembrances and reliving of wartime experiences, and a few other symptoms typically associated with PTSD, he appears to have strong social contacts and interactions, including with many family members, friends and other people.  He has been married to his wife for over 60 years and maintains warm and close relations with immediate family members and others.  He has been retired for many years and spends a great deal of time volunteering for community causes and institutions.  The Board  observes that he reports regularly and readily engaging in social and fellowship activities, as well as such salutary activities as counseling others and leading church activities.  No untoward behavior or strife with acquaintances has been reported on any VA examination or noted elsewhere in the record.  On clinical assessment, it has been determined that he is a highly functioning individual and functions well in all areas of his life.  The Board thus finds that his relationships are not impaired.  The Veteran report engaging in recreational and leisure activities that are pleasurable to him.  The record indicates that he generally appears to display a positive attitude, and has good coping skills overall.  On examinations conducted over the course of the appeal, the examiner's assessments of the degree of severity of PTSD/anxiety been characterized as mild to moderate. 

The record reflects that the Veteran's cognitive functioning on the whole is remarkably intact.  On VA examinations, he has been shown to be well oriented in all spheres with good judgment, insight and memory.  The record reflects that he has been described as clean and well groomed and having a stable mood with appropriate affect.  Normal psychomotor behavior has been predominant, and no disturbed thought or communication processes has been reported.  The Veteran has consistently denied homicidal and suicidal ideation, auditory and visual hallucinations and delusions.  No impulse control problems have ever been recorded on examination. 

The Board notes that GAF scores of 65 to 70 have been provided on examinations during the course of the appeal as representative of the Veteran's overall functioning.  Although there was a GAF score of 60 in October 2007, this appears to be somewhat atypical.  Notwithstanding, this itself denotes no more than moderate symptoms as indicated elsewhere in this decision.  The Veteran has displayed a high degree of functioning on the whole with no untoward symptomatology.  These GAF scores, when considered with the clinical evidence recited above, comport with the level of impairment contemplated by the currently assigned 30 percent disability evaluation. See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  Although a GAF score does not fit neatly into the rating criteria, it is  evidence of general functioning.  In reviewing the GAF scores along with the clinical findings, it is found that they are consistent with no more than an occasional decrease in reliability and productivity warranting a 30 percent disability evaluation.

The Board observes that despite the fact that the Veteran displays psychiatric symptoms, there is no clinical evidence in this instance that demonstrates that PTSD with anxiety disorder has worsened to the extent that the criteria for the 50 percent evaluation are met.  Neither the lay nor clinical evidence indicates symptomatology such as with flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks, difficulty in understanding complex commands; impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  

The Court of Appeals for Veterans Claims has held that while the list of symptoms under the rating criteria are meant to be examples that would warrant a higher evaluation, they are not meant to be exhaustive, and the Board does need to find all or even some of the symptoms to award an increased percent rating. See Mauerhan v. Principi, 16 Vet.App 436, 442-443 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id at 443.  In this instant case, however, it is shown that the Veteran's symptoms are no more than mild to moderate and do not interfere with employment-related pursuits or his quality of life.  The evidence thus establishes that the appellant does not have significant occupational and social impairment with deficiencies in areas such as work, school, family relations, judgment, thinking, or mood to warrant an evaluation in excess of 30 percent.  The Board finds that the broad range of disability is currently contemplated by the 30 percent disability evaluation. 

The Veteran is competent to assert that his symptoms are worse.  In this regard, the Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465.  To the extent that the appellant asserts that his service-connected PTSD with anxiety disorder is more severely disabling, the Board points out that the findings on the multiple VA examinations over the years and the VA outpatient clinical data establish that his disorder is not more productive than currently rated.  The Board thus finds the clinical evidence to be more probative of the severity of his PTSD with anxiety disorder.  He functions well, independently and appropriately and there are no indications of symptoms such as obsessional rituals, impaired impulse control, or neglect of appearance.  The Veteran has been found to be well adjusted.  The Board has considered the clinical evidence, evaluation examinations, and lay evidence.  However, the evidence in its totality does not provide a basis for a higher evaluation. See Buczynski v. Shinseki; 24 Vet.App. 221, 226 (2011).  

Finally, while there does appear to be some occasional impairment in occupational and social functioning, this is contemplated in the award of the 30 percent schedular evaluation.  There is no indication that the Veteran has required hospitalization for PTSD with anxiety disorder, or that this results in an exceptional or unusual disability picture warranting a remand for a referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration. See Thun v. Peake, 22 Vet.App. 111, 115 (2008). 

In summary, after a thorough review of all evidence, and for the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for a higher rating for PTSD with anxiety disorder.  As such, the benefit of the doubt doctrine is not applicable and the claim is denied. See 38 C.F.R. § 107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

An increased rating for PTSD with anxiety disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


